Citation Nr: 0330302	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  01-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002) for the period prior to 
March 26, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; TY, Jr.; and KK-S



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1946 and from July 1947 to July 1950.  The appellant is the 
veteran's widow.  

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that rating decision the RO denied DIC with respect to 
service connection for the cause of the veteran's death and 
entitlement to benefits under 38 U.S.C.A. § 1318.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  This was in keeping 
with U.S. Court of Appeals for the Federal Circuit's (Federal 
Circuit) holding in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

In a November 2002 rating decision, the RO awarded the 
appellant service connection for the cause of the veteran's 
death.  The award was effective from March 26, 2002.  This is 
a total grant of the benefit sought on appeal, and the issue 
is no longer in appellate status.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit revised the stay order imposed 
in NOVA I, directing VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence, 
pending further rulemaking proceedings.  

REMAND

The appellant's application for DIC benefits (VA Form 21-534) 
was received by the RO on October 13, 1999.  The death 
certificate noted the veteran's death to have occurred in 
September 1999.  

"Except as otherwise provided, the effective date of an 
evaluation and award of . . . dependency and indemnity 
compensation based on an original claim . . . will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400 (2003).  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim . . . 
of dependency and indemnity compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. * * * 
(d)(1)  The effective date of an award of . . . dependency 
and indemnity compensation for which application is received 
within one year from the date of death shall be the first day 
of the month in which the death occurred.  38 U.S.C.A. § 
5110(a), (d)(1) (West 2002).  

The appellant has appealed the RO's determination that DIC 
benefits pursuant to 38 U.S.C.A. § 1318 were not payable 
because at the time of his death the veteran had not been in 
receipt of compensation for a service-connected disability 
that was continuously rated totally disabling for a period of 
10 or more years immediately preceding his death.  In a 
September 2003 Appellant's Brief, the appellant's 
representative has continued to argue the appellant is 
entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318.  

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
is, "in the same manner as if the cause of the veteran's 
death was service connected."  Thus, no further benefit could 
accrue to the appellant if the veteran was found to have been 
entitled to compensation for a service-connected disability 
that was continuously rated totally disabling for a period of 
10 or more years immediately preceding his death.  

As noted above, the appellant's award for service connection 
for the cause of the veteran's death is effective from March 
26, 2002.  Under the law, the appellant remains eligible for 
benefits under 38 U.S.C.A. § 1318, if warranted, for the 
period prior to March 26, 2002.  Thus, this issue remains in 
appellate status.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Under the provisions of 38 U.S.C.A. § 5103(a), VA is required 
to provide notice to claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  These requirements are not satisfied 
unless VA can point to a specific document in the record that 
provides the required notice.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant has not been explicitly informed of what 
evidence she is responsible for obtaining and what evidence 
VA will undertake to obtain with respect to her claim. 

Accordingly, further appellate consideration will be deferred 
and the appellant's 
claim is REMANDED to the RO for the following action:

The RO should provide the appellant with 
a VCAA notice letter concerning her claim 
for DIC benefits under 38 U.S.C.A. § 1318 
(West 2002) for the period prior to March 
26, 2002, that takes into account the 
time limits of 38 U.S.C.A. § 5103(b).  

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




